Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 1 contains characters that are less than .32cm in height (see 37 CFR 1.84(p)(3)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is more than 150 words long.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. Patent No. 6,795,752) in view of Churilin (RU 2528119 C2).
Regarding Claim 1, Zhao teaches a thermal convection based accelerometer (Fig. 1, convective accelerometer 124), comprising: a body having an enclosed cavity (column 2, lines 27-48); and a heating control circuit (Fig. 2, heater control 202, and Fig. 3) configured for controllably heating the enclosed cavity and comprising: a heating resistor configured for heating the enclosed cavity (Fig. 2, heater 204); a heating control switch configured for powering on or off the heating resistor (transistor 308, column 5, lines 23-27); a temperature-control thermocouple configured for sensing a temperature in the enclosed cavity and generate a temperature voltage signal (thermocouples 302 and 306); an amplifier coupled to the temperature-control thermocouple and configured for amplifying the temperature voltage signal to obtain an amplified temperature voltage 
Zhao does not specifically disclose a heating power determining module coupled to the heating power adjustment module and configured for obtaining a heating power control parameter based on the heating power adjustment factor and an initial heating power factor.  However, in analogous art, Churilin discloses use of a scale factor (equated to the heating power adjustment factor) and a zero offset (equated to the initial heating factor) to control for temperature error in an accelerometer (see Description, page 6).  It would have been obvious to one skilled in the art at the time of the invention 
Regarding Claim 8, Zhao discloses a heating control method for a thermal convection based accelerometer (Fig. 1, convective accelerometer 124), comprising a 17MEMSP002US body having an enclosed cavity (column 2, lines 27-48) and a heating control circuit (Fig. 2, heater control 202, and Fig. 3) configured for controllably heating the enclosed cavity, and the heating control method comprising: sensing a temperature in the enclosed cavity and generating a temperature voltage signal (thermocouples 302 and 306); amplifying the temperature voltage signal to obtain an amplified temperature voltage signal (instrumentation amplifier 206, column 5 lines 11-14); calculating a voltage difference between the amplified temperature voltage signal and a reference voltage signal (operation amplifier 338 and reference voltage Vbs); converting the voltage difference into a digital sequence by using a modulator (modulator 342, column 5, lines 15-32); obtaining a heating power adjustment factor representing the voltage difference based on the digital sequence (inverter buffer 310, column 7 line 62-column 8 line 13 “The inverter 310 buffers and inverts the pulsed output voltage, and provides the inverted pulse sequence to the gate connection of the pass transistor 308, thereby regulating the average power provided to the heater resistor 304. Because the pulsed output voltage is inverted by the inverter 310, the pulse density applied to the pass transistor 308 is a decreasing function of the difference between the common-mode voltage and the analog common reference point”); converting the heating power control parameter into a switch control signal (column 5, line 51-column 6, line 17); and turning 
Zhao does not specifically disclose obtaining a heating power control parameter based on the heating power adjustment factor and an initial heating power factor.  However, in analogous art, Churilin discloses use of a scale factor (equated to the heating power adjustment factor) and a zero offset (equated to the initial heating factor) to control for temperature error in an accelerometer (see Description, page 6).  It would have been obvious to one skilled in the art at the time of the invention to include a scale factor and zero offset, as disclosed in Churilin, in the method of Zhao, in order to achieve increased accuracy of measurements (see Churilin, page 2, EFFECT section).

Allowable Subject Matter
Claims 2-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, “wherein a value of each digital bit in the digital sequence is one of a first integer value and a second integer value, and a sum of the first integer value and the second integer value is 0; the heating power adjustment module is configured for obtaining a sum of each group of digital bits in the digital sequence, and then multiplying the sum by a predetermined gain to obtain the heating power adjustment factor, wherein each group comprises N digital bits and N is a natural number greater than or equal to 2; and the heating power control parameter is a sum of 
Regarding Claim 9, “wherein a value of each digital bit in the digital sequence is one of a first integer value and a second integer value, and a sum of the first integer value and the second integer value is 0; obtaining a heating power adjustment factor based on the digital sequence comprises: obtaining a sum of each group of digital bits in the digital sequence, and then multiplying the sum by a predetermined gain to obtain the heating power adjustment factor, wherein each group comprises N digital bits and N is a natural number greater than or equal to 2; and the heating power control parameter is a sum of the heating power adjustment factor and the initial heating power factor” was not found in the prior art.  Dependent Claims 10-13 depend from Claim 9.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Zhao (U.S. Patent No. 7,392,703) teaches controlling the heater of a thermal accelerometer based on pulse-width modulation by a heater modulator 218 of a difference between an output of a thermocouple 205 and a reference voltage Vref.
Cai (U.S. Patent No. 7,856,879) teaches controlling a heater of a thermal accelerometer based on a digital signal DATAin (column 6, lines 20-29).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863

/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863